United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 21-3289
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                Aaron Edward Briggs

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                for the Western District of Arkansas - Hot Springs
                                 ____________

                             Submitted: April 27, 2022
                               Filed: May 2, 2022
                                  [Unpublished]
                                 ____________

Before LOKEN, GRUENDER, and GRASZ, Circuit Judges.
                          ____________

PER CURIAM.

      Aaron Briggs appeals the sentence imposed by the district court1 after he
pleaded guilty to a sex offense, pursuant to a plea agreement that includes an appeal

      1
      The Honorable Susan O. Hickey, Chief Judge, United States District Court for
the Western District of Arkansas.
waiver. His counsel has moved to withdraw, and has filed a brief under Anders v.
California, 386 U.S. 738 (1967), challenging the district court’s admission of
testimony at sentencing from two victims who were not involved in the instant
offense.

      Upon careful review, we conclude that the appeal waiver is valid, enforceable,
and applicable to the issue raised in this appeal. See United States v. Scott, 627 F.3d
702, 704 (8th Cir. 2010); United States v. Andis, 333 F.3d 886, 889-92 (8th Cir.
2003) (en banc). We have also independently reviewed the record under Penson v.
Ohio, 488 U.S. 75 (1988), and have found no non-frivolous issues for appeal outside
the scope of the appeal waiver. Accordingly, we dismiss the appeal, and we grant
counsel’s motion to withdraw.
                        ______________________________




                                         -2-